Citation Nr: 0928534	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  00-14 551A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.



REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ADT) from 
January 28, 1977 to February 21, 1977, a period of 21 days.

This matter came before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on August 25, 2005, which vacated an 
August 2004 Board decision and remanded the case for 
additional development.  The issue initially arose from a 
June 1999 rating decision by the New York, New York Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
March 2006 and March 2008, the Board remanded this matter for 
additional development.  

On his July 2000 VA Form 9, or substantive appeal, the 
appellant indicated that he desired a Board Hearing be held 
in Washington, D.C.  In December 2000, his representative 
requested a local hearing at the RO before a Decision Review 
Officer (DRO).  A February 2001 letter from the RO notified 
him that the requested hearing had been scheduled for a date 
in March 2001.  The appellant cancelled his hearing on the 
scheduled date.  As the appellant, his former representative, 
and his attorney have not requested that any hearing be 
rescheduled, his original Board hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2008). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The evidence of record does not demonstrate that an 
acquired psychiatric disorder, including schizophrenia, was 
incurred in or aggravated as a result of any established 
event, injury, or disease during active duty for training.


CONCLUSION OF LAW

An acquired psychiatric disorder, claimed as schizophrenia, 
was not incurred in or aggravated during a period of active 
duty for training.  38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in July 2003, April 2006, and April 2008.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in April 2009.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the April 2006 
correspondence. 

The Board notes that the Veteran's service treatment records 
are unavailable and that the RO made numerous attempts to 
obtain all of his service medical records from the National 
Personal Records Center (NPRC), the Adjutant General at Ft. 
Gordon, the regional office in Georgia, and from the 
Personnel Records Center for the California Army National 
Guard.  Responses from these facilities were to the effect 
that there were no records pertaining to the Veteran.  

Where service medical records are absent or missing, there is 
a heightened duty of the Board to consider the applicability 
of the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 
Vet. App. 401 (1991); see also 38 U.S.C.A. § 5107(a) (West 
2002).  The case law does not, however, lower the legal 
standard for proving a claim for service connection.  Russo 
v. Brown, 9 Vet. App. 46 (1996).  The RO, aware of this 
heightened duty to assist, notified the veteran of alternate 
sources of evidence that may be utilized and he was afforded 
an opportunity to provide any additional evidence.

Every effort has been made to assist the Veteran to obtain 
evidence from all identified sources.  The Board notes that 
the Veteran and his attorney did not respond to the April 
2008 and July 2008 letters from the AMC/RO seeking further 
information about medical care for any mental disorder prior 
to service.  No reasonable possibility exists that any 
further assistance would aid the Veteran in substantiating 
his claim.  The Board is satisfied that there are no 
additional records within the control of VA or any other 
identified governmental agencies pertinent to the Veteran's 
claim.  Thus, VA has met its duty to notify and assist under 
the VCAA.  38 U.S.C.A. § 5103A(a)(2).  The Board finds that 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA laws and regulations and to move forward 
with the claim would not cause any prejudice to the 
appellant.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

Active military, naval, or air service includes any period of 
active duty for training (ADT) during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 
38 C.F.R. § 3.6(a).  Active military, naval, or air service 
also includes any period of inactive duty training (INADT) 
during which the individual concerned was disabled from an 
injury incurred in the line of duty.  Id.  Accordingly, 
service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated, while 
performing ADT or from injury incurred or aggravated while 
performing INADT.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 
2002).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111 (West 
2002).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  See 38 C.F.R. 
§ 3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition"--that is, a worsening that existed not only 
at the time of separation but one that still exists 
currently--is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n.2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).

Factual Background and Analysis

Initially, as noted above, the Board notes that the Veteran's 
service treatment records are unavailable for review.  Where 
service treatment records are absent or missing, there is a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. Derwinski, 1 
Vet. App. 401 (1991); see also 38 U.S.C.A. § 5107(a) (West 
2002).  The case law does not, however, lower the legal 
standard for proving a claim for service connection.  Russo 
v. Brown, 9 Vet. App. 46 (1996). 

The Veteran's Report of Separation from Active Duty (DD Form 
214) showed that he entered service on January 28, 1977, and 
that he was released from active duty for training on 
February 21, 1977, and returned to the National Guard for 
disposition under National Guard regulations by reason of 
marginal or non-productive performance under the Trainee 
Discharge Program.

The first evidence of any treatment or diagnosis for a 
psychiatric disorder was shown on a private medical report 
dated in August 1996.  At that time, the Veteran reported 
that he was abducted by aliens in January 1976 while in the 
Army.  He said that he tried drugs in the past but denied any 
current use or history of substance abuse.  He also reported 
his highest level of education was college and that he 
attended aviation school.  On a subsequent psychological 
evaluation at the same facility in September 1997, he 
reported that he was abducted by aliens when he was 9 years 
old and that he smoked "joints frequently."  The diagnosis 
on both occasions was paranoid schizophrenia.

The diagnosis on VA examination in October 1998 was a 
disorganized type of schizophrenia.  The examiner indicated 
that there were no medical records available for review, that 
the Veteran was a very poor informant, that he displayed 
bizarre behavior, and that he appeared to be experiencing 
psychotic symptoms.  The Veteran stated that he left service 
after one month because he did not like the noise.  The 
examiner indicated that the Veteran's symptoms probably dated 
back to 1977.  

Additional VA psychiatric treatment records from 1999 to 2003 
include diagnoses of psychotic disorder, not otherwise 
specified, schizo-affective disorder, and rule out 
schizophrenia.  In March 2002, a VA psychiatrist dictated 
into the record a VA psychiatrist's report of June 2001 which 
was to the effect that the Veteran reported that he first 
began to hear voices around ages 9 or 11.  He did not reveal 
this to anyone, but his head hurt and he was able to only 
complete sixth grade.  He then drew pictures of aliens which 
he claimed strapped him to a table for body parts.  The 
psychiatrist concluded that the Veteran was an unreliable 
historian.  

In a March 2003 letter, a nurse at a VA clinic in Los Angeles 
wrote that the Veteran had been brought to her clinic 
suffering from anxiety, insomnia, depression and periods of 
crying while visiting a daughter who had been ill.  She noted 
that the Veteran claimed to hear voices that spoke words of 
comfort and that he needed follow-up upon return to New York.  

A May 2003 VA outpatient psychiatric evaluation noted that 
the Veteran said that he first got sick when he was in the 
military in 1977, that he would fall asleep in rifle practice 
but was unable to sleep at night, and that he continued to 
hear voices which told him to do mundane things.  It also was 
noted that these voices diminished with medication.  The 
attending psychiatrist diagnosed a schizoaffective psychotic 
disorder.  

The evidentiary record also includes a form provided by the 
Veteran's former service representative and signed by the 
Veteran's treating psychiatrist, dated in May 2003, in which 
she opined that the Veteran's psychiatric disorder was 
related to military service.  Her diagnosis was schizo-
affective disorder, rule out schizophrenia.  

Records from the Social Security Administration (SSA) 
associated with the claims file showed that the Veteran was 
in receipt of supplemental security income (SSI).  (Medical 
records in the claims file revealed that the Veteran told 
health examiners that he began receiving SSI in 1994.)  A 
handwritten note from his VA psychiatrist, Dr. M.W., 
indicated that the Veteran had been seen monthly from May 
2003 to September 2004 and that the Veteran was isolated, had 
insomnia, heard voices, found it hard to concentrate, and 
also suffered from malaise and poor self-esteem.  A January 
2004 SSA reviewer wrote that the Veteran appeared to be 
mentally retarded as he could not concentrate and was unable 
to remember important dates and events in his life.  

VA outpatient medical records dated in June 2004 and February 
2006 noted that the Veteran was hearing voices, but that his 
chronic auditory hallucinations were of a benign nature.  He 
denied paranoid feelings and took medication, but had no 
history of inpatient stays, for his diagnosed schizophrenia 
or schizoaffective disorder.  

The Veteran underwent a VA examination in July 2008.  He was 
unsure of his age, reported that he saw spaceships with 
little aliens, and heard voices telling him to do ordinary 
and non-harmful things.  The Veteran was not in treatment, 
was a poor historian, and unsure whether he was hospitalized 
while in service and for how long and with what diagnosis.  
The Veteran said that early in his life, at about 10, his 
father died and his mother was unable to care for him and 
placed him with his grandmother.  He apparently ran away from 
his grandmother and joined the military while underage.  
Diagnosis was schizophrenia.  The VA examiner opined that the 
Veteran apparently had suffered from schizophrenic illness 
all of his life and that it was likely that his schizophrenia 
was not caused by or a result of his military service.  
However, the examiner also opined that it was also possible 
that the demands of military service and the demands to 
function could have increased pressure on him and worsened an 
already fragile psychological balance.  

A July 2008 VA outpatient treatment plan noted that the 
Veteran had a long history of paranoia, auditory 
hallucinations and poor functioning and that he was 
unemployed and living in a homeless shelter.  He had stopped 
his medications for two years.  

The Veteran underwent a VA examination in October 2008.  He 
denied any medical problems or psychiatric treatment during a 
90-minute interview.  During the interview, the examiner 
noted that the Veteran described hallucinations and delusions 
prior to service and also dated the onset of his mental 
illness to the weeks following discharge.  The Veteran said 
that was when he began contacts with aliens who either 
offered him trips to other planets or tried to abduct him.  
On mental status examination, he presented as severely 
cognitively limited.  The Veteran appeared confused and 
intellectually overwhelmed.  Diagnosis was schizophrenia, 
residual type, and cognitive disorder not otherwise 
specified.  The VA examiner opined that the Veteran's 
schizophrenic symptoms were already evident in childhood and 
adolescence, but that there was no consistent evidence that 
the schizophrenic disorder was caused by or was a result of 
the one month spent on active duty.  He noted that the only 
evidence to the contrary was the Veteran's self report, which 
was highly inconsistent.  There was also considerable 
evidence that the Veteran was not a reliable historian.  

A November 2008 VA mental health note indicated that the 
Veteran had been diagnosed with schizophrenia in 1994 and had 
taken medications to good effect, but did not follow up on 
medical care because he was afraid of doctors.  He related 
that he was injured in basic training but could not recall 
what happened.  

Based on the evidence of record, the Board finds that there 
is no clear and unmistakable evidence of a pre-existing 
psychiatric disorder and, therefore, the presumption of 
soundness attending the Veteran's entry into service cannot 
be rebutted.  As noted above, there are no service treatment 
records in the claims file to detail the state of the 
Veteran's mental health before and during his one-month 
period of active duty for training.  While two VA examiners 
maintained that the Veteran's schizophrenia either has lasted 
all throughout his life (the July 2008 examiner) or predated 
his military service (the October 2008 examiner), these 
opinions are not based on medical evidence but on interviews 
of the Veteran who is universally regarded as a poor 
historian.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.303(c).  
According to the DD 214 form, the Veteran was released from 
active duty for training and returned to the National Guard 
for marginal or non-productive performance under the Trainee 
Discharge Program.  There is no suggestion of a personality 
disorder characterized by developmental defects or 
pathological trends in the personality structure manifested 
by a lifelong pattern of action or behavior, chronic 
psychoneurosis of long duration or other psychiatric 
symptomatology shown to have existed prior to service with 
the same manifestations during service, which were the basis 
of a diagnosis in service, that could be accepted as showing 
preservice origin under VA regulations.  See 38 C.F.R. 
§ 3.303(c).  

Further, direct service connection also is not warranted in 
this case.  Based on the evidence of record, the Board finds 
that an acquired psychiatric disorder, including 
schizophrenia, was not incurred as a result of any 
established event, injury, or disease during active duty for 
training.  There is no competent evidence that any diagnosed 
schizophrenia is related to this period of active duty for 
training.  The Board notes the absence of any medical record 
and any showing of a diagnosis of an acquired psychiatric 
disorder during this time period.  In fact, the claims file 
does not contain any evidence that the Veteran had a 
psychiatric disorder until 1996, or 19 years after the 
Veteran's discharge.  As noted above, private medical records 
in 1996 and 1997 revealed that the Veteran was then diagnosed 
with paranoid schizophrenia.  The passage of many years 
between discharge from service and the medical documentation 
of a claimed disability may be considered evidence against a 
claim for service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  In this case, the Board finds that the passage 
of many years between active duty for training and the 
confirmation of schizophrenia weighs against the Veteran's 
claim.  Moreover, the record does not contain any competent 
medical opinion establishing a nexus or medical relationship 
between any current psychiatric disorder and any event, 
injury, or disease during active duty for training.  

While the October 1998 VA examiner and the VA psychiatrist in 
May 2003 suggested that the Veteran's symptoms or psychiatric 
disorder were related to his one-month period of active duty 
for training, and the July 2008 VA examiner speculated that 
his schizophrenic illness could be related to active duty for 
training if the demands of service and pressure worsened his 
fragile psychological balance, the October 2008 VA examiner 
opined that there was no consistent evidence that the 
Veteran's schizophrenia was caused by or was the result of 
the one month spent on active duty for training.  It is 
evident that the opinions of the October 1998 and July 2008 
VA examiners and the May 2003 VA psychiatrist were based 
entirely on the Veteran's self-described history and recent 
treatment records as there is no medical evidence showing any 
psychiatric symptoms or disorder prior to 1996.  None of 
these medical personnel offered any discussion or analysis of 
the evidence nor did they provide any explanation for their 
conclusions.  The Court has held that the Board is not bound 
to accept a diagnosis based solely on an unsubstantiated 
history as provided by the Veteran.  Wood v. Derwinski, 1 
Vet. App. 190 (1990); see also, LeShore v. Brown, 8 Vet. App. 
406 (1995) (a medical statement, unenhanced by any additional 
medical comment, does not constitute "competent medical 
evidence").  Accordingly, the Board finds these opinions are 
of little probative value.  On the other hand, the October 
2008 VA examiner reviewed the entire claims file, interviewed 
the Veteran for 90 minutes, and provided a rationale for his 
opinion that there was no consistent evidence that the 
Veteran's schizophrenia was caused by or was the result of 
the one month period of active duty for training.

Moreover, presumptive service connection is not warranted in 
this case as the Veteran did not serve 90 days of active, 
continuous service and did not serve on active duty.  See 
38 C.F.R. § 3.307.  

While the Veteran may sincerely believe that his currently 
diagnosed schizophrenia is the result of his period of active 
duty for training, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the Board finds that entitlement to 
service connection for an acquired psychiatric disorder, 
claimed as schizophreania, is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the claim.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


